 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 85 
IN THE HOUSE OF REPRESENTATIVES 
CONCURRENT RESOLUTION 
Setting forth the congressional budget for the United States Government for fiscal year 2010 and including the appropriate budgetary levels for fiscal years 2009 and 2011 through 2014. 
 
 
1.Concurrent resolution on the budget for fiscal year 2010 
(a)DeclarationCongress declares that this resolution is the concurrent resolution on the budget for fiscal year 2010 and that this resolution sets forth the appropriate budgetary levels for fiscal year 2009 and for fiscal years 2011 through 2014. 
(b)Table of Contents 
 
Sec. 1. Concurrent resolution on the budget for fiscal year 2010. 
Title I—Recommended Levels and Amounts 
Sec. 101. Recommended levels and amounts. 
Sec. 102. Major functional categories. 
Title II—Reconciliation 
Sec. 201. Reconciliation in the House. 
Sec. 202. Reconciliation in the Senate. 
Title III—Reserve Funds 
Sec. 301. Deficit-neutral reserve fund for health care reform. 
Sec. 302. Deficit-neutral reserve fund for college access, affordability, and completion. 
Sec. 303. Deficit-neutral reserve fund for increasing energy independence. 
Sec. 304. Deficit-neutral reserve fund for America’s veterans and servicemembers. 
Sec. 305. Deficit-neutral reserve fund for certain tax relief. 
Sec. 306. Deficit-neutral reserve fund for a 9/11 health program. 
Sec. 307. Deficit-neutral reserve fund for child nutrition. 
Sec. 308. Deficit-neutral reserve fund for structural unemployment insurance reforms. 
Sec. 309. Deficit-neutral reserve fund for child support. 
Sec. 310. Deficit-neutral reserve fund for the Affordable Housing Trust Fund. 
Sec. 311. Deficit-neutral reserve fund for home visiting. 
Sec. 312. Deficit-neutral reserve fund for Low-Income Home Energy Assistance Program trigger. 
Sec. 313. Reserve fund for the Surface Transportation Reauthorization. 
Sec. 314. Current policy reserve fund for Medicare improvements. 
Sec. 315. Current policy reserve fund for middle class tax relief. 
Sec. 316. Current policy reserve fund for reform of the alternative minimum tax (AMT). 
Sec. 317. Current policy reserve fund for reform of the Estate and Gift Tax. 
Title IV—Budget Enforcement 
Sec. 401. Adjustments for direct spending and revenues. 
Sec. 402. Adjustments to discretionary spending limits. 
Sec. 403. Point of order against advance appropriations. 
Sec. 404. Oversight of Government performance. 
Sec. 405. Budgetary treatment of certain discretionary administrative expenses. 
Sec. 406. Application and effect of changes in allocations and aggregates. 
Sec. 407. Adjustments to reflect changes in concepts and definitions. 
Sec. 408. Exercise of rulemaking powers. 
Title V—Policy 
Sec. 501. Policy on middle-class tax relief and revenues. 
Sec. 502. Policy on defense priorities. 
Title VI—Sense of the House 
Sec. 601. Sense of the House on veterans’ and servicemembers’ health care. 
Sec. 602. Sense of the House on homeland security. 
Sec. 603. Sense of the House on promoting American innovation and economic competitiveness. 
Sec. 604. Sense of the House regarding pay parity. 
Sec. 605. Sense of the House on college affordability. 
Sec. 606. Sense of the House on Great Lakes restoration. 
Sec. 607. Sense of the House regarding the importance of child support enforcement.   
IRecommended Levels and Amounts 
101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2009 through 2014: 
(1)Federal revenuesFor purposes of the enforcement of this resolution: 
 (A) The recommended levels of Federal revenues are as follows:  Fiscal year 2009: $1,532,571,000,000 Fiscal year 2010: $1,659,525,000,000. Fiscal year 2011: $1,933,072,000,000. Fiscal year 2012: $2,190,099,000,000. Fiscal year 2013: $2,361,429,000,000. Fiscal year 2014: $2,507,846,000,000.  
 (B) The amounts by which the aggregate levels of Federal revenues should be changed are as follows:  Fiscal year 2009: $0. Fiscal year 2010: –$6,461,000,000. Fiscal year 2011: –$155,559,000,000. Fiscal year 2012: –$170,294,000,000. Fiscal year 2013: –$153,908,000,000. Fiscal year 2014: –$125,832,000,000.  
 (2) New budget authority For purposes of the enforcement of this resolution, the appropriate levels of total new budget authority are as follows:  Fiscal year 2009: $3,675,133,000,000. Fiscal year 2010: $2,892,061,000,000. Fiscal year 2011: $2,866,329,000,000. Fiscal year 2012: $2,913,316,000,000. Fiscal year 2013: $3,095,704,000,000. Fiscal year 2014: $3,286,135,000,000.  
 (3) Budget outlays For purposes of the enforcement of this resolution, the appropriate levels of total budget outlays are as follows:  Fiscal year 2009: $3,357,255,000,000. Fiscal year 2010: $2,996,234,000,000. Fiscal year 2011: $2,981,872,000,000. Fiscal year 2012: $2,939,612,000,000. Fiscal year 2013: $3,093,577,000,000. Fiscal year 2014: $3,261,525,000,000.  
 (4) Deficits (on-budget) For purposes of the enforcement of this resolution, the amounts of the deficits (on-budget) are as follows:  Fiscal year 2009: $1,824,684,000,000. Fiscal year 2010: $1,336,709,000,000. Fiscal year 2011: $1,048,800,000,000. Fiscal year 2012: $749,513,000,000. Fiscal year 2013: $732,148,000,000. Fiscal year 2014: $753,679,000,000.  
 (5) Debt subject to limit Pursuant to section 301(a)(5) of the Congressional Budget Act of 1974, the appropriate levels of the public debt are as follows:  Fiscal year 2009: $12,017,000,000,000. Fiscal year 2010: $13,223,000,000,000. Fiscal year 2011: $14,350,000,000,000. Fiscal year 2012: $15,276,000,000,000. Fiscal year 2013: $16,162,000,000,000. Fiscal year 2014: $17,100,000,000,000.  
 (6) Debt held by the public The appropriate levels of debt held by the public are as follows:  Fiscal year 2009: $7,730,000,000,000. Fiscal year 2010: $8,768,000,000,000. Fiscal year 2011: $9,684,000,000,000. Fiscal year 2012: $10,344,000,000,000. Fiscal year 2013: $10,934,000,000,000. Fiscal year 2014: $11,577,000,000,000.  
 102. Major functional categories The Congress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2009 through 2014 for each major functional category are: 
 (1) National Defense (050): 
  Fiscal year 2009:  
 (A) New budget authority, $618,057,000,000.  
 (B) Outlays, $646,810,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $562,033,000,000.  
 (B) Outlays, $606,043,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $570,107,000,000.  
 (B) Outlays, $587,945,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $579,135,000,000.  
 (B) Outlays, $576,023,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $589,895,000,000.  
 (B) Outlays, $584,670,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $603,828,000,000.  
 (B) Outlays, $595,476,000,000.   
 (2) International Affairs (150): 
  Fiscal year 2009:  
 (A) New budget authority, $40,885,000,000.  
 (B) Outlays, $37,797,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $45,320,000,000.  
 (B) Outlays, $43,461,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $49,146,000,000.  
 (B) Outlays, $48,642,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $53,742,000,000.  
 (B) Outlays, $52,123,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $59,160,000,000.  
 (B) Outlays, $55,773,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $64,388,000,000.  
 (B) Outlays, $59,292,000,000.   
 (3) General Science, Space, and Technology (250): 
  Fiscal year 2009:  
 (A) New budget authority, $35,389,000,000.  
 (B) Outlays, $30,973,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $31,139,000,000.  
 (B) Outlays, $32,467,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $31,493,000,000.  
 (B) Outlays, $32,407,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $33,373,000,000.  
 (B) Outlays, $32,465,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $34,419,000,000.  
 (B) Outlays, $33,614,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $35,686,000,000.  
 (B) Outlays, $34,835,000,000.   
 (4) Energy (270): 
  Fiscal year 2009:  
 (A) New budget authority, $43,919,000,000.  
 (B) Outlays, $2,952,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $5,489,000,000.  
 (B) Outlays, $7,267,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $5,539,000,000.  
 (B) Outlays, $11,322,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $5,732,000,000.  
 (B) Outlays, $13,400,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $6,098,000,000.  
 (B) Outlays, $12,133,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $6,227,000,000.  
 (B) Outlays, $10,512,000,000.   
 (5) Natural Resources and Environment (300): 
  Fiscal year 2009:  
 (A) New budget authority, $56,009,000,000.  
 (B) Outlays, $36,834,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $37,387,000,000.  
 (B) Outlays, $40,450,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $38,600,000,000.  
 (B) Outlays, $40,237,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $39,249,000,000.  
 (B) Outlays, $40,058,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $39,348,000,000.  
 (B) Outlays, $39,754,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $40,017,000,000.  
 (B) Outlays, $39,957,000,000.   
 (6) Agriculture (350): 
  Fiscal year 2009:  
 (A) New budget authority, $24,974,000,000.  
 (B) Outlays, $23,070,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $23,690,000,000.  
 (B) Outlays, $23,951,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $24,691,000,000.  
 (B) Outlays, $23,998,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $21,644,000,000.  
 (B) Outlays, $17,540,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $22,497,000,000.  
 (B) Outlays, $22,063,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $23,182,000,000.  
 (B) Outlays, $22,150,000,000.   
 (7) Commerce and Housing Credit (370): 
  Fiscal year 2009:  
 (A) New budget authority, $694,439,000,000.  
 (B) Outlays, $665,437,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $60,933,000,000.  
 (B) Outlays, $85,638,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $26,181,000,000.  
 (B) Outlays, $37,954,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $9,561,000,000.  
 (B) Outlays, $8,645,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $17,247,000,000.  
 (B) Outlays, $5,585,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $11,226,000,000.  
 (B) Outlays, –$2,500,000,000.   
 (8) Transportation (400): 
  Fiscal year 2009:  
 (A) New budget authority, $122,457,000,000.  
 (B) Outlays, $87,784,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $88,151,000,000.  
 (B) Outlays, $95,695,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $89,071,000,000.  
 (B) Outlays, $96,474,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $90,047,000,000.  
 (B) Outlays, $95,851,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $90,866,000,000.  
 (B) Outlays, $96,150,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $91,809,000,000.  
 (B) Outlays, $96,793,000,000.   
 (9) Community and Regional Development (450): 
  Fiscal year 2009:  
 (A) New budget authority, $23,811,000,000.  
 (B) Outlays, $29,983,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $18,308,000,000.  
 (B) Outlays, $29,303,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $21,232,000,000.  
 (B) Outlays, $27,530,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $21,311,000,000.  
 (B) Outlays, $25,722,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $21,202,000,000.  
 (B) Outlays, $24,155,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $21,270,000,000.  
 (B) Outlays, $22,752,000,000.   
 (10) Education, Training, Employment, and Social Services (500): 
  Fiscal year 2009:  
 (A) New budget authority, $164,276,000,000.  
 (B) Outlays, $73,219,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $93,689,000,000.  
 (B) Outlays, $140,300,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $107,858,000,000.  
 (B) Outlays, $141,108,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $117,121,000,000.  
 (B) Outlays, $118,391,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $115,931,000,000.  
 (B) Outlays, $118,888,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $125,788,000,000.  
 (B) Outlays, $120,959,000,000.   
 (11) Health (550): 
  Fiscal year 2009:  
 (A) New budget authority, $380,158,000,000.  
 (B) Outlays, $354,397,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $383,911,000,000.  
 (B) Outlays, $388,746,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $364,910,000,000.  
 (B) Outlays, $367,628,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $369,852,000,000.  
 (B) Outlays, $368,556,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $389,719,000,000.  
 (B) Outlays, $384,359,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $400,451,000,000.  
 (B) Outlays, $400,173,000,000.   
 (12) Medicare (570): 
  Fiscal year 2009:  
 (A) New budget authority, $427,076,000,000.  
 (B) Outlays, $426,736,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $449,653,000,000.  
 (B) Outlays, $449,784,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $505,171,000,000.  
 (B) Outlays, $504,962,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $513,824,000,000.  
 (B) Outlays, $513,591,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $558,235,000,000.  
 (B) Outlays, $558,381,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $616,315,000,000.  
 (B) Outlays, $616,150,000,000.   
 (13) Income Security (600): 
  Fiscal year 2009:  
 (A) New budget authority, $520,123,000,000.  
 (B) Outlays, $503,020,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $536,169,000,000.  
 (B) Outlays, $539,918,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $510,575,000,000.  
 (B) Outlays, $513,410,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $478,039,000,000.  
 (B) Outlays, $478,323,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $483,386,000,000.  
 (B) Outlays, $482,745,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $485,396,000,000.  
 (B) Outlays, $483,758,000,000.   
 (14) Social Security (650): 
  Fiscal year 2009:  
 (A) New budget authority, $31,820,000,000.  
 (B) Outlays, $31,264,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $20,255,000,000.  
 (B) Outlays, $20,378,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $23,380,000,000.  
 (B) Outlays, $23,513,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $26,478,000,000.  
 (B) Outlays, $26,628,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $29,529,000,000.  
 (B) Outlays, $29,679,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $32,728,000,000.  
 (B) Outlays, $32,728,000,000.   
 (15) Veterans Benefits and Services (700): 
  Fiscal year 2009:  
 (A) New budget authority, $97,705,000,000.  
 (B) Outlays, $94,831,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $106,365,000,000.  
 (B) Outlays, $105,468,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $112,842,000,000.  
 (B) Outlays, $112,386,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $108,702,000,000.  
 (B) Outlays, $108,103,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $113,803,000,000.  
 (B) Outlays, $113,151,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $116,021,000,000.  
 (B) Outlays, $115,480,000,000.   
 (16) Administration of Justice (750): 
  Fiscal year 2009:  
 (A) New budget authority, $55,783,000,000.  
 (B) Outlays, $49,853,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $52,857,000,000.  
 (B) Outlays, $51,630,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $53,892,000,000.  
 (B) Outlays, $55,503,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $53,738,000,000.  
 (B) Outlays, $55,441,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $53,569,000,000.  
 (B) Outlays, $54,526,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $54,247,000,000.  
 (B) Outlays, $54,058,000,000.   
 (17) General Government (800): 
  Fiscal year 2009:  
 (A) New budget authority, $30,405,000,000.  
 (B) Outlays, $24,629,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $21,979,000,000.  
 (B) Outlays, $22,757,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $22,316,000,000.  
 (B) Outlays, $23,147,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $22,737,000,000.  
 (B) Outlays, $23,795,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $22,750,000,000.  
 (B) Outlays, $23,492,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $23,415,000,000.  
 (B) Outlays, $23,629,000,000.   
 (18) Net Interest (900): 
  Fiscal year 2009:  
 (A) New budget authority, $288,955,000,000.  
 (B) Outlays, $288,955,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $284,085,000,000.  
 (B) Outlays, $284,085,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $323,266,000,000.  
 (B) Outlays, $323,266,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $387,483,000,000.  
 (B) Outlays, $387,483,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $470,452,000,000.  
 (B) Outlays, $470,452,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $560,137,000,000.  
 (B) Outlays, $560,137,000,000.   
 (19) Allowances (920): 
  Fiscal year 2009:  
 (A) New budget authority, $14,450,000,000.  
 (B) Outlays, $1,788,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $9,422,000,000.  
 (B) Outlays, $4,893,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $8,052,000,000.  
 (B) Outlays, $5,903,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $6,518,000,000.  
 (B) Outlays, $4,750,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $5,543,000,000.  
 (B) Outlays, $4,122,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $3,865,000,000.  
 (B) Outlays, $2,962,000,000.   
 (20) Undistributed Offsetting Receipts (950): 
  Fiscal year 2009:  
 (A) New budget authority, –$78,206,000,000.  
 (B) Outlays, –$78,206,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, –$68,774,000,000.  
 (B) Outlays, –$68,774,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, –$71,993,000,000.  
 (B) Outlays, –$71,993,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, –$74,970,000,000.  
 (B) Outlays, –$74,970,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, –$77,945,000,000.  
 (B) Outlays, –$77,945,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, –$79,861,000,000.  
 (B) Outlays, –$79,861,000,000.   
 (21) Overseas Deployments and Other Activities (970): 
  Fiscal year 2009:  
 (A) New budget authority, $82,648,000,000.  
 (B) Outlays, $25,129,000,000.  
  Fiscal year 2010:  
 (A) New budget authority, $130,000,000,000.  
 (B) Outlays, $92,774,000,000.  
  Fiscal year 2011:  
 (A) New budget authority, $50,000,000,000.  
 (B) Outlays, $76,530,000,000.  
  Fiscal year 2012:  
 (A) New budget authority, $50,000,000,000.  
 (B) Outlays, $67,694,000,000.  
  Fiscal year 2013:  
 (A) New budget authority, $50,000,000,000.  
 (B) Outlays, $57,830,000,000.  
  Fiscal year 2014:  
 (A) New budget authority, $50,000,000,000.  
 (B) Outlays, $52,085,000,000.    
IIReconciliation 
201.Reconciliation in the House 
(a)Health Care Reform 
(1)Not later than September 29, 2009, the House Committee on Energy and Commerce shall report changes in laws to reduce the deficit by $1,000,000,000 for the period of fiscal years 2009 through 2014. 
(2)Not later than September 29, 2009, the House Committee on Ways and Means shall report changes in laws to reduce the deficit by $1,000,000,000 for the period of fiscal years 2009 through 2014. 
(b)Investing in educationNot later than September 30, 2009, the House Committee on Education and Labor shall report changes in laws to reduce the deficit by $1,000,000,000 for the period of fiscal years 2009 through 2014. 
(c)Single engrossmentThe House may direct the Clerk to add at the end of a bill addressed by this section the text of another measure addressed by this section as passed by the House to form a single engrossed reconciliation bill within the meaning of section 310 of the Congressional Budget Act of 1974.  
202.Reconciliation in the Senate(Senate reconciliation instructions to be supplied by the Senate.)  
IIIReserve Funds 
301.Deficit-neutral reserve fund for health care reformThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that makes improvements to health care in America, which may include making affordable health coverage available for all, improving the quality of health care, reducing rising health care costs, building on and strengthening existing public and private insurance coverage, including employer-sponsored coverage, and preserving choice of provider and plan by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives.  
302.Deficit-neutral reserve fund for college access, affordability, and completionThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that makes college more affordable or accessible or that increases college enrollment and completion through reforms to the Higher Education Act of 1965 or other legislation, including increasing the maximum Pell grant award annually by an amount equal to one percentage point more than the Consumer Price Index, by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
303.Deficit-neutral reserve fund for increasing energy independenceThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that— 
(1)provides tax incentives for or otherwise encourages the production of renewable energy or increased energy efficiency; 
(2)encourages investment in emerging energy or vehicle technologies or carbon capture and sequestration; 
(3)limits and provides for reductions in greenhouse gas emissions; 
(4)assists businesses, industries, States, communities, the environment, workers, or households as the United States moves toward reducing and offsetting the impacts of greenhouse gas emissions; or 
(5)facilitates the training of workers for these industries (green collar jobs);by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
304.Deficit-neutral reserve fund for America’s veterans and servicemembersThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that— 
(1)enhances health care for military personnel or veterans; 
(2)maintains the affordability of health care for military retirees or veterans; 
(3)improves disability benefits or evaluations for wounded or disabled military personnel or veterans, including measures to expedite the claims process; 
(4)expands eligibility to permit additional disabled military retirees to receive both disability compensation and retired pay (concurrent receipt); or 
(5)eliminates the offset between Survivor Benefit Plan annuities and veterans’ dependency and indemnity compensation; and  does not authorize the Department of Veterans Affairs (VA) to bill private insurance companies for treatment of health conditions that are related to veterans’ military service, by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
305.Deficit-neutral reserve fund for certain tax reliefThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that provides for tax relief that supports working families, businesses, States, or communities, by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
306.Deficit-neutral reserve fund for a 9/11 health programThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that would establish a program, including medical monitoring and treatment, addressing the adverse health impacts linked to the September 11, 2001, attacks by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
307.Deficit-neutral reserve fund for child nutritionThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that reauthorizes, expands, or improves child nutrition programs by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
308.Deficit-neutral reserve fund for structural unemployment insurance reformsThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that makes structural reforms to make the unemployment insurance system respond better to serious economic downturns by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
309.Deficit-neutral reserve fund for child supportThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that increases parental support for children, particularly from non-custodial parents, including legislation that results in a greater share of collected child support reaching the child, by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
310.Deficit-neutral reserve fund for the Affordable Housing Trust FundThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that capitalizes the existing Affordable Housing Trust Fund by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
311.Deficit-neutral reserve fund for home visitingThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that provides funds to states for a program or programs of home visits to low-income mothers-to-be and low-income families which will produce sizeable, sustained improvements in the health and well-being of children and their parents, by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
312.Deficit-neutral reserve fund for Low-Income Home Energy Assistance Program triggerThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that makes the Low-Income Home Energy Assistance Program more responsive to energy price increases by the amounts provided in such measure if such measure would not increase the deficit or decrease the surplus for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives. 
313.Reserve fund for the Surface Transportation ReauthorizationThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that reauthorizes surface transportation programs or that authorizes other transportation-related spending by providing new contract authority by the amounts provided in such measure if such measure establishes or maintains a solvent Highway Trust Fund over the period of fiscal years 2009 through 2015. Solvency is defined as a positive cash balance. Such measure may include a transfer into the Highway Trust Fund from other Federal funds, as long as the transfer of Federal funds is fully offset. 
314.Current policy reserve fund for Medicare improvements 
(a)ProcedureThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that would increase outlays by an amount not to exceed $87,290,000,000 in fiscal years 2010 through 2014 and, for the purposes of the Rules of the House of Representatives, by an amount not to exceed $284,970,000,000 in fiscal years 2010 through 2019 by reforming the Medicare payment system for physicians to— 
(1)change incentives to encourage efficiency and higher quality care in a way that supports fiscal sustainability; 
(2)improve payment accuracy to encourage efficient use of resources and ensure that primary care receives appropriate compensation; 
(3)improve coordination of care among all providers serving a patient in all appropriate settings; or 
(4)hold providers accountable for their utilization patterns and quality of care. 
(b)ApplicabilityFor the purposes of section 401(a) of this resolution, the revisions made pursuant to this section shall apply only to a measure that includes the policies and the amounts described in this section. 
315.Current policy reserve fund for middle class tax relief 
(a)ProcedureThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that would decrease revenues (or increase outlays, as appropriate) by an amount not to exceed $698,571,000,000 in fiscal years 2010 through 2014 and, for the purposes of the Rules of the House of Representatives, by an amount not to exceed $1,848,523,000,000 in fiscal years 2010 through 2019, by extending certain provisions of the Internal Revenue Code of 1986 for middle class tax relief, including the— 
(1)10 percent individual income tax bracket; 
(2)marriage penalty relief; 
(3)child credit at $1,000 and partial refundability of the credit; 
(4)education incentives; 
(5)other incentives for middle class families and children; 
(6)other reductions to individual income tax brackets; and 
(7)small business tax relief.  
(b)ApplicabilityFor the purposes of section 401(a) of this resolution, the adjustments made pursuant to this section shall apply only to a measure that includes the policies and the amounts described in this section. 
316.Current policy reserve fund for reform of the alternative minimum tax (AMT) 
(a)ProcedureThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that would decrease revenues by an amount not to exceed $68,650,000,000 in fiscal years 2010 through 2014 and fiscal years 2010 through 2019 by reforming the AMT so that tens of millions of working families will not become subject to it.  
(b)ApplicabilityFor the purposes of section 401(a) of this resolution, the adjustments made pursuant to this section shall apply only to a measure that includes the policies and the amounts described in this section. 
317.Current policy reserve fund for reform of the Estate and Gift Tax 
(a)ProcedureThe chairman of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels in this resolution for any bill, joint resolution, amendment, or conference report that would decrease revenues by an amount not to exceed $72,033,000,000 in fiscal years 2010 through 2014 and, for the purposes of the Rules of the House of Representatives, by an amount not to exceed $256,244,000,000 in fiscal years 2010 through 2019 by reforming the Estate and Gift Tax so that only a minute fraction of estates owe tax, by extending the law as in effect in 2009 for the Estate and Gift Tax.  
(b)ApplicabilityFor the purposes of section 401(a) of this resolution, the adjustments made pursuant to this section shall apply only to a measure that includes the policies and the amounts described in this section.  
IVBudget Enforcement 
401.Adjustments for direct spending and revenues 
(a)Adjustments to maintain current policy 
(1)Subject to the condition specified in paragraph (3), when the chairman of the Committee on the Budget evaluates the budgetary effects of a provision in any bill, joint resolution, amendment, or conference report for the purposes of the Congressional Budget Act of 1974, this resolution, or the Rules of the House of Representatives relative to baseline estimates that are consistent with section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985, he shall exclude from his evaluation the budgetary effects of such provision if such effects would have been reflected in a baseline adjusted to maintain current policy. 
(2)Paragraph (1) applies only to a provision with respect to which the chairman of the Committee on the Budget has exercised his authority to make budgetary adjustments under sections 314, 315, 316, and 317 of this resolution. 
(3)Paragraph (1) shall apply only if the House of Representatives has previously passed a bill to impose statutory pay-as-you-go requirements, or the measure containing the provision being evaluated by the chairman of the Committee on the Budget imposes such requirements, and only if such bill is designated as providing statutory pay-as-you-go-requirements under this subsection. 
(b)Low-income home energy assistance program (LIHEAP)Prior to consideration of a bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2010 that appropriates $3,200,000,000 in funding for the Low-Income Home Energy Assistance program and provides additional appropriations of up to $1,900,000,000 for that program, then the chairman of the Committee on the Budget may revise the budgetary treatment of such additional amounts and allocate such additional budget authority and outlays resulting from that budget authority to the Committee on Appropriations. 
(c)Deposit insuranceWhen the chairman of the Budget Committee evaluates the budgetary effects of a provision of a bill, joint resolution, amendment, or conference report for the purposes of the Congressional Budget Act of 1974, this resolution, or the Rules of the House of Representatives, the chairman shall exclude the budgetary effects of any provision that affects the full funding of the deposit insurance guarantee commitment in effect on the date of enactment of Public Law 110–343, the Emergency Economic Stabilization Act of 2008.  
402.Adjustments to discretionary spending limits 
(a)Program integrity initiatives 
(1)Social security administration program integrity initiatives 
(A)In generalPrior to consideration of any bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2010 that appropriates $273,000,000 for continuing disability reviews and Supplemental Security Income redeterminations for the Social Security Administration and (except as provided in subparagraph (B)) provides an additional appropriation of up to $485,000,000, and that amount is designated for continuing disability reviews and Supplemental Security Income redeterminations for the Social Security Administration, the allocation to the Committee on Appropriations shall be increased by the amount of the additional budget authority and outlays resulting from that budget authority for fiscal year 2010. 
(B)Asset verificationThe additional appropriation of $485,000,000 may also provide that a portion of that amount, not to exceed $34,000,000, instead may be used for asset verification for Supplemental Security Income recipients, but only if and to the extent that the Office of the Chief Actuary estimates that the initiative would be at least as cost effective as the redeterminations of eligibility described in subparagraph (A). 
(2)Internal revenue service tax compliancePrior to consideration of any bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2010 that appropriates $5,117,000,000 to the Internal Revenue Service for Enforcement and provides an additional appropriation of up to $387,000,000 for Enforcement to address the Federal tax gap, and provides that such sums as may be necessary shall be available from the Operations Support account in the Internal Revenue Service to fully support these Enforcement activities, the allocation to the Committee on Appropriations shall be increased by the amount of the additional budget authority and outlays resulting from that budget authority for fiscal year 2010. 
(3)Health care fraud and abuse control programPrior to consideration of any bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2010 that appropriates up to $311,000,000, and the amount is designated to the health care fraud and abuse control program at the Department of Health and Human Services, the allocation to the Committee on Appropriations shall be increased by the amount of additional budget authority and outlays resulting from that budget authority for fiscal year 2010. 
(4)Unemployment insurance program integrity activitiesPrior to consideration of any bill, joint resolution, amendment, or conference report making appropriations for fiscal year 2010 that appropriates $10,000,000 for in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews for the Department of Labor and provides an additional appropriation of up to $50,000,000, and the amount is designated for in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews for the Department of Labor, the allocation to the Committee on Appropriations shall be increased by the amount of additional budget authority and outlays resulting from that budget authority for fiscal year 2010. 
(5)Partnership fund for program integrity innovationPrior to consideration of any bill, joint resolution, amendment, or conference report that provides discretionary budget authority for a Partnership Fund for Program Integrity Innovation in the Office of Management and Budget in an amount not to exceed $175,000,000 for fiscal year 2010 and that designates the amount for the Partnership Fund for Program Integrity Innovation in the Office of Management and Budget, the allocation to the Committee on Appropriations shall be increased by the amount of the additional budget authority and outlays resulting from that budget authority for fiscal year 2010.  
(6)Procedure for adjustmentsPrior to consideration of any bill, joint resolution, amendment, or conference report, the chairman of the Committee on the Budget shall make the adjustments set forth in this subsection for the incremental new budget authority in that measure and the outlays resulting from that budget authority if that measure meets the requirements set forth in this subsection. 
(b)Costs of overseas deployments and emergency needs 
(1)Overseas deployments and related activitiesIf any bill, joint resolution, amendment, or conference report makes appropriations for fiscal year 2009 or fiscal year 2010 for overseas deployments and related activities and such amounts are so designated pursuant to this subparagraph, then new budget authority, outlays, or receipts resulting therefrom shall not count for the purposes of the Congressional Budget Act of 1974 or this resolution. 
(2)Emergency needsIf any bill, joint resolution, amendment, or conference report makes appropriations for discretionary amounts and such amounts are designated as necessary to meet emergency needs, then new budget authority and outlays resulting therefrom shall not count for the purposes of the Congressional Budget Act of 1974 or this resolution. 
403.Point of order against advance appropriations 
(a)In GeneralExcept as provided in subsection (b), any bill, joint resolution, amendment, or conference report making a general appropriation or continuing appropriation may not provide for advance appropriations. 
(b)ExceptionsAn advance appropriation may be provided for fiscal year 2011 for programs, projects, activities, or accounts identified in the report to accompany this resolution or the joint explanatory statement of managers to accompany this resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for 2012, accounts separately identified under the same heading. 
(c)DefinitionIn this section, the term advance appropriation means any new discretionary budget authority provided in a bill or joint resolution making general appropriations or any new discretionary budget authority provided in a bill or joint resolution making continuing appropriations for fiscal year 2010 that first becomes available for any fiscal year after 2010. 
404.Oversight of Government performanceAll committees are encouraged to conduct rigorous oversight hearings to root out waste, fraud, and abuse in all aspects of Federal spending and Government operations, giving particular scrutiny to issues raised by the Federal Office of the Inspector General or the Comptroller General of the United States. Based upon these oversight efforts, the committees are encouraged to make recommendations to reduce wasteful Federal spending to promote deficit reduction and long-term fiscal responsibility. Such recommendations should be submitted to the Committee on the Budget in the views and estimates reports prepared by committees as required under 301(d) of the Congressional Budget Act of 1974. 
405.Budgetary treatment of certain discretionary administrative expenses 
(a)In GeneralNotwithstanding section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget Enforcement Act of 1990, and section 4001 of the Omnibus Budget Reconciliation Act of 1989, the joint explanatory statement accompanying the conference report on any concurrent resolution on the budget shall include in its allocation under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations amounts for the discretionary administrative expenses of the Social Security Administration and of the Postal Service. 
(b)Special RuleFor purposes of applying section 302(f) of the Congressional Budget Act of 1974, estimates of the level of total new budget authority and total outlays provided by a measure shall include any off-budget discretionary amounts. 
406.Application and effect of changes in allocations and aggregates 
(a)ApplicationAny adjustments of allocations and aggregates made pursuant to this resolution shall— 
(1)apply while that measure is under consideration; 
(2)take effect upon the enactment of that measure; and 
(3)be published in the Congressional Record as soon as practicable. 
(b)Effect of Changed Allocations and AggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 as allocations and aggregates included in this resolution. 
(c)Budget Committee DeterminationsFor purposes of this resolution, the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the Committee on the Budget. 
(d)AdjustmentsThe chairman of the Committee on the Budget may adjust the aggregates, allocations, and other levels in this resolution for legislation which has received final Congressional approval in the same form by the House of Representatives and the Senate, but has yet to be presented to or signed by the President at the time of final consideration of this resolution. 
407.Adjustments to reflect changes in concepts and definitionsUpon the enactment of any bill or joint resolution providing for a change in budgetary concepts or definitions, the chairman of the Committee on the Budget shall adjust any appropriate levels and allocations in this resolution accordingly. 
408.Exercise of rulemaking powersThe House adopts the provisions of this title— 
(1)as an exercise of the rulemaking power of the House of Representatives and as such they shall be considered as part of the rules of the House, and these rules shall supersede other rules only to the extent that they are inconsistent with other such rules; and 
(2)with full recognition of the constitutional right of the House of Representatives to change those rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House of Representatives. 
VPolicy 
501.Policy on middle-class tax relief and revenuesIt is the policy of this resolution to minimize fiscal burdens on working families and their children and grandchildren. It is the policy of this resolution to extend the following tax relief consistent with current policy— 
(1)relief for the tens of millions of middle-income households who would otherwise be subject to the Alternative Minimum Tax (AMT) under current law; 
(2)middle-class tax relief; and 
(3)elimination of estate taxes on all but a minute fraction of estates by reforming and substantially increasing the unified tax credit.In total, this resolution supports the extension of $1,700,000,000,000 in tax relief to individuals and families relative to current law. This resolution supports additional, deficit-neutral tax relief, including the extension of AMT relief, the research and experimentation tax credit, the deduction for State and local sales taxes, the enactment of a tax credit for school construction bonds, and other tax relief for working families. The cost of enacting such policies may be offset by reforms within the Internal Revenue Code of 1986 that produce higher rates of tax compliance to close the “tax gap” and reduce taxpayer burdens through tax simplification. The President’s budget proposes a variety of other revenue offsets. Unless expressly provided, this resolution does not assume any of the specific revenue offset proposals provided for in the President’s budget. Decisions about specific revenue offsets are made by the Ways and Means Committee, which is the tax-writing committee. 
502.Policy on defense prioritiesIt is the policy of this resolution that— 
(1)there is no higher priority than the defense of our Nation, and therefore the Administration and Congress will make the necessary investments and reforms to strengthen our military so that it can successfully meet the threats of the 21st century; 
(2)acquisition reform is needed at the Department of Defense to end excessive cost growth in the development of new weapons systems and to ensure that weapons systems are delivered on time and in adequate quantities to equip our servicemen and servicewomen; 
(3)the Department of Defense should review defense plans to ensure that weapons developed to counter Cold War-era threats are not redundant and are applicable to 21st century threats; 
(4)sufficient resources should be provided for the Department of Defense to aggressively address the 758 unimplemented recommendations made by the Government Accountability Office (GAO) since 2001 to improve practices at the Department of Defense, which could save billions of dollars that could be applied to priorities identified in this section; 
(5)the Department of Defense should review the role that contractors play in its operations, including the degree to which contractors are performing inherently governmental functions, to ensure it has the most effective mix of government and contracted personnel; 
(6)the Department of Defense report to Congress on its assessment of Cold War-era weaponry, its progress on implementing GAO recommendations, and its review of contractors at the Department as outlined in paragraphs (3), (4), and (5) by a date to be determined by the appropriate committees; 
(7)the GAO provide a report to the appropriate congressional committees by December 31, 2009, on the Department of Defense’s progress in implementing its audit recommendations; 
(8)ballistic missile defense technologies that are not proven to work through adequate testing and that are not operationally viable should not be deployed, and that no funding should be provided for the research or development of space-based interceptors; 
(9)cooperative threat reduction and other nonproliferation programs (securing loose nukes and other materials used in weapons of mass destruction), which were highlighted as high priorities by the 9/11 Commission, need to be funded at a level that is commensurate with the evolving threat; 
(10)readiness of our troops, particularly the National Guard and Reserves, is a high priority, and that continued emphasis is needed to ensure adequate equipment and training; 
(11)improving military health care services and ensuring quality health care for returning combat veterans is a high priority; 
(12)military pay and benefits should be enhanced to improve the quality of life for military personnel and their families; 
(13)the Department of Defense should make every effort to investigate the national security benefits of energy independence, including those that may be associated with alternative energy sources and energy efficiency conversions; 
(14)the Administration’s budget requests should continue to comply with section 1008, Public Law 109–364, the John Warner National Defense Authorization Act for Fiscal Year 2007, and that to the extent practicable overseas military operations should no longer be funded through emergency supplemental appropriations; and 
(15)when assessing security threats and reviewing the programs and funding needed to counter these threats, the Administration should do so in a comprehensive manner that includes all agencies involved in our national security.  
VISense of the House 
601.Sense of the House on veterans’ and servicemembers’ health careIt is the sense of the House that— 
(1)the House supports excellent health care for current and former members of the United States Armed Services—they have served well and honorably and have made significant sacrifices for this Nation; 
(2)the President’s budget will improve health care for veterans by increasing appropriations for VA by 10 percent more than the 2009 level, increasing VA’s appropriated resources for every year after 2010, and restoring health care eligibility to additional nondisabled veterans with modest incomes; 
(3)VA is not and should not be authorized to bill private insurance companies for treatment of health conditions that are related to veterans’ military service; 
(4)VA may find it difficult to realize the level of increase in medical care collections estimated in the President’s budget for 2010 using existing authorities; therefore, this resolution provides $540,000,000 more for Function 700 (Veterans Benefits and Services) than the President’s budget to safeguard the provision of health care to veterans; 
(5)it is important to continue providing sufficient and timely funding for veterans’ and servicemembers’ health care; and 
(6)this resolution provides additional funding above the 2009 levels for VA to research and treat mental health, post-traumatic stress disorder, and traumatic brain injury. 
602.Sense of the House on homeland securityIt is the sense of the House that because making the country safer and more secure is such a critical priority, the resolution therefore provides robust resources in the four budget functions—Function 400 (Transportation), Function 450 (Community and Regional Development), Function 550 (Health), and Function 750 (Administration of Justice)—that fund most nondefense homeland security activities that can be used to address our key security priorities, including— 
(1)safeguarding the Nation’s transportation systems, including rail, mass transit, ports, and airports; 
(2)continuing with efforts to identify and to screen for threats bound for the United States; 
(3)strengthening border security; 
(4)enhancing emergency preparedness and training and equipping first responders; 
(5)helping to make critical infrastructure more secure and resilient against the threat of terrorism and natural disasters; 
(6)making the Nation’s cyber infrastructure resistive to attack; and 
(7)increasing the preparedness of the public health system. 
603.Sense of the House on promoting American innovation and economic competitivenessIt is the sense of the House that— 
(1)the House should provide sufficient investments to enable our Nation to continue to be the world leader in education, innovation, and economic growth as envisioned in the goals of the America COMPETES Act; 
(2)this resolution builds on significant funding provided in the American Recovery and Reinvestment Act for scientific research and education in Function 250 (General Science, Space and Technology), Function 270 (Energy), Function 300 (Natural Resources and Environment), Function 500 (Education, Training, Employment, and Social Services), and Function 550 (Health); 
(3)the House also should pursue policies designed to ensure that American students, teachers, businesses, and workers are prepared to continue leading the world in innovation, research, and technology well into the future; and 
(4)this resolution recognizes the importance of the extension of investments and tax policies that promote research and development and encourage innovation and future technologies that will ensure American economic competitiveness. 
604.Sense of the House regarding pay parityIt is the sense of the House that rates of compensation for civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services. 
605.Sense of the House on college affordabilityIt is the sense of the House that nothing in this resolution should be construed to reduce any assistance that makes college more affordable and accessible for students, including but not limited to student aid programs and services provided by nonprofit State agencies. 
606.Sense of the House on Great Lakes restorationIt is the sense of the House that this resolution recognizes the importance of funding for an interagency initiative to address regional environmental issues that affect the Great Lakes, and that coordinated planning and implementation among the Federal, State, and local government and nongovernmental stakeholders is essential to more effectively addressing the most significant problems within the Great Lakes basin. 
607.Sense of the House regarding the importance of child support enforcementIt is the sense of the House that— 
(1)additional legislative action is needed to ensure that States have the necessary resources to collect all child support that is owed to families and to allow them to pass 100 percent of support on to families without financial penalty; and 
(2)when 100 percent of child support payments are passed to the child, rather than administrative expenses, program integrity is improved and child support participation increases. 
 
Passed the House of Representatives April 2, 2009.Lorraine C. Miller,Clerk. 
 
